Citation Nr: 1418967	
Decision Date: 04/29/14    Archive Date: 05/06/14

DOCKET NO.  08-22 096	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUE

Entitlement to a rating in excess of 10 percent for sinusitis/rhinitis.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Johnson, Associate Counsel


INTRODUCTION

The Veteran had active service from May 1974 to May 1978 and from May 1986 to January 2003.

The Veteran appeared at a Travel Board hearing at the RO before the undersigned
Veterans Law Judge (VLJ) in April 2010.  A transcript of the hearing is of record.

This issue was previously before the Board in August 2011, and was remanded to provide the Veteran with a VA examination.  Because the examination was not provided, this matter was remanded again in April 2013 per Stegall v. West, 11 Vet. App. 268 (1998).  As will be discussed below, an additional remand is required regarding this issue.  

The appeal is being REMANDED for additional development.  VA will notify the Veteran if further action is required.  


REMAND

Per the Board's remand instructions, the Veteran was scheduled for a VA examination regarding his sinusitis/rhinitis in June 2013; however he failed to report.  In a January 2014 written statement, he explained he was unable to attend the scheduled examination due to "last minute out of town training for my job," and requested his examination be rescheduled.  The request to reschedule the examination will be granted.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain any medical records from the Brooklyn VA Medical Center from May 2013 to present and associate them with the claims file.

2.  Reschedule the Veteran's examination to determine the severity of his service-connected sinusitis and rhinitis.  

The examiner should be provided with the claims file, and a complete rationale should be provided for any opinion expressed.  Any required testing should be conducted.

3.  After completing all of the foregoing, readjudicate the appeal in light of all the additional evidence added to the record.  If the appeals remain denied, provide the Veteran and his attorney with a supplemental statement of the case and allow an appropriate time for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



